Name: Council Regulation (EC) No 450/2007 of 16 April 2007 on the conclusion of the Fisheries Partnership Agreement between the Gabonese Republic and the European Community
 Type: Regulation
 Subject Matter: fisheries;  European construction;  international affairs;  Africa
 Date Published: nan

 26.4.2007 EN Official Journal of the European Union L 109/1 COUNCIL REGULATION (EC) No 450/2007 of 16 April 2007 on the conclusion of the Fisheries Partnership Agreement between the Gabonese Republic and the European Community THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament, Whereas: (1) The Community and the Gabonese Republic have negotiated and initialled a Fisheries Partnership Agreement providing Community fishermen with fishing opportunities in the waters falling within the sovereignty of the Gabonese Republic. (2) It is in the Communitys interest to approve that Agreement. (3) The method for allocating the fishing opportunities among the Member States should be defined, HAS ADOPTED THIS REGULATION: Article 1 The Fisheries Partnership Agreement between the Gabonese Republic and the European Community is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The fishing opportunities set out in the Protocol to the Agreement shall be allocated among the Member States as follows: Fishing category Type of vessel Member State Licences or quota Tuna fishing Surface longliners Spain 13 Portugal 3 Tuna fishing Freezer tuna seiners Spain 12 France 12 If licence applications from these Member States do not exhaust all the fishing opportunities laid down by the Protocol, the Commission may take into consideration licence applications from any other Member State. Article 3 The Member States whose vessels fish under this Agreement shall notify the Commission of the quantities of each stock caught within the Gabonese fishing zone in accordance with Commission Regulation (EC) No 500/2001 of 14 March 2001 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 on the monitoring of catches taken by Community fishing vessels in third country waters and on the high seas (1). Article 4 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 16 April 2007. For the Council The President H. SEEHOFER (1) OJ L 73, 15.3.2001, p. 8.